Case 3:17-cv-00209-ZNQ-LHG Document 290 Filed 07/27/21 Page 1 of 3 PageID: 20139




  James E. Cecchi, Esq.
  CARELLA, BYRNE, CECCHI,
  OLSTEIN, BRODY & AGNELLO, P.C.
  5 Becker Farm Road
  Roseland, New Jersey 07068
  Telephone: (973) 994-1700
  Fascimile: (973) 994-1744
  Email: JCecchi@carellabyrne.com
                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

                                                       :
   IN RE NOVO NORDISK SECURITIES                       :   Case No. 3:17-cv-00209-ZNQ-LHG
   LITIGATION                                          :
                                                       :
                                                       :
                                                       :
                                                       :
                                                       :
                                                       :


                         LOCAL RULE 7.1.1 DISCLOSURE STATEMENT

         PLEASE TAKE NOTICE that pursuant to Local Rule 7.1.1, Plaintiffs are represented by

  the undersigned counsel and law firms (Carella, Byrne, Cecchi, Olstein, Brody & Agnello, P.C.,

  Seeger Weiss, LLP, Robbins Geller Rudman & Dowd LLP, Bernstein Litowitz Berger

  & Grossmann LLP, and Saxena White P.A.) on a contingent fee and expense basis, and

  neither Plaintiffs nor their law firms are receiving third-party litigation funding.


  Dated: July 27, 2021                           Respectfully submitted,

                                                 CARELLA, BYRNE, CECCHI,
                                                 OLSTEIN, BRODY & AGNELLO, P.C.

                                         By:         /s/James E. Cecchi
                                                      James E. Cecchi
Case 3:17-cv-00209-ZNQ-LHG Document 290 Filed 07/27/21 Page 2 of 3 PageID: 20140




                                     SEEGER WEISS, LLP
                                     Christopher A. Seeger
                                     David R. Buchanan
                                     Jennifer R. Scullion
                                     55 Challenger Road
                                     6th Floor
                                     Ridgefield Park, NJ 07660
                                     Telephone: (973) 639-9100
                                     Facsimile: (973) 639-9393
                                     cseeger@seegerweiss.com
                                     dbuchanan@seegerweiss.com
                                     jscullion@seegerweiss.com
                                     Co-Liaison Counsel and Executive Committee
                                     Members for the Class


                                     ROBBINS GELLER RUDMAN
                                     & DOWD LLP
                                     Luke O. Brooks
                                     Ryan A. Llorens
                                     Eric I Niehaus
                                     Angel P. Lau
                                     Jeffrey J. Stein
                                     Erika Oliver
                                     655 West Broadway, Suite 1900
                                     San Diego, CA 92101
                                     Telephone: (619) 231-1058
                                     Facsimile: (619) 231-7423
                                     lukeb@rgrdlaw.com
                                     ryanl@rgrdlaw.com
                                     ericn@rgrdlaw.com
                                     alau@rgrdlaw.com
                                     jstein@rgrdlaw.com
                                     eoliver@rgrdlaw.com

                                     ROBBINS GELLER RUDMAN
                                     & DOWD LLP
                                     Samuel H. Rudman
                                     Robert M. Rothman
                                     58 South Service Road
                                     Suite 200
                                     Melville, NY 11747
                                     Telephone: (631) 367-7100
                                     Facsimile: (631) 367-1173
                                     srudman@rgrdlaw.com
                                     rrothman@rgrdlaw.com
Case 3:17-cv-00209-ZNQ-LHG Document 290 Filed 07/27/21 Page 3 of 3 PageID: 20141




                                     BERNSTEIN LITOWITZ
                                     BERGER & GROSSMANN LLP
                                     Salvatore J. Graziano
                                     Hannah Ross
                                     Avi Josefson
                                     Katherine M. Sinderson
                                     Adam D. Hollander
                                     1251 Avenue of the Americas
                                     New York, NY 10020
                                     Telephone: (212) 554-1400
                                     Facsimile: (212) 554-1444
                                     Salvatore@blbglaw.com
                                     Adam@blbglaw.com
                                     hannah@blbglaw.com
                                     katiem@blbglaw.com
                                     adam.hollander@blbglaw.com
                                     Co-Lead Counsel for the Class

                                     SAXENA WHITE P.A.
                                     Joseph E. White, III
                                     Brandon T. Grzandziel
                                     Dianne M. Anderson
                                     7777 Glades Rd., Suite 300
                                     Boca Raton, FL 33434
                                     Telephone: 561-394-3399
                                     Fax: 561-394-3382

                                     SAXENA WHITE P.A.
                                     Steven B. Singer
                                     10 Bank Street, 8th Floor
                                     White Plains, NY 10606
                                     Telephone: 914-437-8551
                                     Fax: 888-631-3611

                                     Executive Committee Members
